Blatchford, J.
The proceedings before a register are to be conducted by him with the exercise of a proper legal discretion and subject to that rule, are entirely -within his control.
If a party unreasonably refuses to proceed in a matter, the matter must proceed without him, and the register must see that it proceeds in whatever manner may be proper. No new or further order or rule on the subject is necessary. The registers have ample authority in the premises, and should exercise it to prevent unreasonable and unnecessary delays. No general inflexible law can be laid down in respect to postponements or adjournments by them. Every case must be *286treated on its own merits, with the exercise of legal discretion and according to the best judgment of the register.